         Case 1:21-cr-00094-VEC Document 12 Filed 02/18/21 Page 1 of 2
                                                          USDC SDNY
                                                          DOCUMENT
                                                          ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                              DOC #:
SOUTHERN DISTRICT OF NEW YORK                             DATE FILED: 
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                               WAIVER OF RIGHT TO BE
                               -v-                                             PRESENT AT CRIMINAL
                                                                               PROCEEDING
$PSOFMM/FJMMZ                         ,
                                           Defendant.
                                                                               -CR-  ( ) ( )   7&$
-----------------------------------------------------------------X

Check Proceeding that Applies

 9
____      Arraignment
                          SFBE
          I have been given
                       YYYY a copy of the indictment containing the charges against me and have reviewed
          it with my attorney. I understand that I have a right to appear before a judge in a courtroom in
          the Southern District of New York to confirm that I have YYYYYYYYYYY
                                                                     received and reviewed the indictment;
          to have the indictment read aloud to me if I wish; and to enter a plea of either guilty or not guilty
          before the judge. After consultation with my attorney, I wish to plead not guilty. By signing this
          document, I wish to advise the court of the following. I willingly give up my right to appear in a
          courtroom in the Southern District of New York to advise the court that:

                     1)               YYYYYYYYYY
                               I have received  and reviewed a copy of the indictment.
                     2)        I do not need the judge to read the indictment aloud to me.
                     3)        I plead not guilty to the charges against me in the indictment.

Date:                 $PSOFMM/FJMMZ
                     _________________________                          TCZ4ZMWJF-FWJOF
                                                                     ____________________________
              Print Name                                      Signature of Defendant

____      Entry of Plea of Guilty

          I am aware that I have been charged with violations of federal law. I have consulted with my
          attorney about those charges. I have decided that I wish to enter a plea of guilty to certain
          charges. I understand I have a right to appear before a judge in a courtroom in the Southern
          District of New York to enter my plea of guilty and to have my attorney beside me as I do. I am
          also aware that the public health emergency created by the COVID-19 pandemic has interfered
          with travel and restricted access to the federal courthouse. I have discussed these issues with my
          attorney. By signing this document, I wish to advise the court that I willingly give up my right to
          appear in person before the judge to enter a plea of guilty. By signing this document, I also wish
          to advise the court that I willingly give up any right I might have to have my attorney next to me
          as I enter my plea so long as the following conditions are met. I want my attorney to be able to
          participate in the proceeding and to be able to speak on my behalf during the proceeding. I also
          want the ability to speak privately with my attorney at any time during the proceeding if I wish to
          do so.

Date:                _________________________                       ____________________________
                     Print Name                                      Signature of Defendant
            Case 1:21-cr-00094-VEC Document 12 Filed 02/18/21 Page 2 of 2



____    Sentence

        I understand that I have a right to appear before a judge in a courtroom in the Southern District
        of New York at the time of my sentence and to speak directly in that courtroom to the judge who
        will sentence me. I am also aware that the public health emergency created by the COVID-19
        pandemic has interfered with travel and restricted access to the federal courthouse. I do not wish
        to wait until the end of this emergency to be sentenced. I have discussed these issues with my
        attorney and willingly give up my right to be present, at the time my sentence is imposed, in the
        courtroom with my attorney and the judge who will impose that sentence. By signing this
        document, I wish to advise the court that I willingly give up my right to appear in a courtroom in
        the Southern District of New York for my sentencing proceeding as well as my right to have my
        attorney next to me at the time of sentencing on the following conditions. I want my attorney to
        be able to participate in the proceeding and to be able to speak on my behalf at the proceeding.
        I also want the ability to speak privately with my attorney at any time during the proceeding if I
        wish to do so.


Date:           _________________________               ____________________________
                Print Name                              Signature of Defendant

I hereby affirm that I am aware of my obligation to discuss with my client the charges against my client,
my client’s rights to attend and participate in the criminal proceedings encompassed by this waiver, and
this waiver and consent form. I affirm that my client knowingly and voluntarily consents to the
proceedings being held with my client and me both participating remotely.


Date:            4ZMWJF-FWJOF
                __________________________               T4ZMWJF-FWJOF
                                                        _____________________________
         Print Name                              Signature of Defense Counsel



Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter also
translated this document, in its entirety, to the defendant before the defendant signed it. The
interpreter’s name is: _______________________.


Date:           _________________________
                Signature of Defense Counsel




Accepted:       ________________________
                ________________________
                                      _ __
                Signature of Judge
                Date: )HEUXDU\
